UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7521


RONALD F. FISHMAN,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-ct-03115-BO)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald F. Fishman, Appellant Pro Se. Seth Morgan Wood, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald F. Fishman appeals the district court’s order

dismissing for lack of jurisdiction his Federal Tort Claims Act

suit and the court’s denial of his motion for reconsideration.

We   have    reviewed   the   record   and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Fishman v. United States, No. 5:08-ct-03115-BO (E.D.N.C.

July 1, 2011; Nov. 7, 2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                       2